UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 THE QUIGLEY CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On May 13, 2009, The Quigley Corporation delivered the following letter to stockholders: May 13, Dear Fellow Stockholders: THE LEADING INDEPENDENT PROXY ADVISORY FIRMS HAVE REJECTED TED KARKUS’ BID TO TAKE CONTROL OF THE QUIGLEY CORPORATION FOLLOW THEIR RECOMMENDATIONS AND SUPPORT THE QUIGLEY CORPORATION INCUMBENT DIRECTORS VOTE THE WHITE PROXY CARD TODAY The Quigley Corporation proxy statement for the 2009 Annual Meeting, along with a WHITE proxy card, were mailed to you previously. No matter how many shares you may own, we urge all stockholders to protect your investment and vote the WHITE card today.Also, please disregard any proxy materials and blue proxy card you may receive from dissident stockholder Ted Karkus (“Karkus”).Even though he has no specific plans whatsoever for running your Company, Karkus is attempting to take control of your Company and replace your Company’s entire incumbent Board of Directors with his slate of inexperienced nominees at the 2009 Annual Meeting.Not surprisingly, both RiskMetrics Group (“RMG”), (formerly ISS-Institutional Shareholder Services), and Glass Lewis & Co. (“Glass Lewis”), the leading independent proxy advisory firms, saw right through Karkus’ plan to take control of your Company and have recommended that stockholders reject the Karkus nominees.We urge you to follow their recommendations and support the Company’s incumbent directors by voting the WHITE card today. KARKUS HAS NO STRATEGIC PLAN FOR YOUR COMPANY RMG and Glass Lewis have each recommended that stockholders vote the Quigley Corporation WHITE proxy card and reject dissident investor Karkus’ solicitation seeking control of the Board of Directors.Both governance advisory services note that Karkus has not provided a detailed plan to manage the Company. In its May 10, 2009 report, RMG stated that it believes that Karkus’ plan is “very general and lacks specifics,” thereby making it difficult for shareholders to know what they would do differently.RMG requires dissidents to provide a well-reasoned and detailed business plan, including strategic initiatives, a transition plan that describes how the change in control of the Company will be effected, and if applicable, identification of a qualified and credible new management team.RMG noted that dissident Karkus has not met these requirements. WHILE KARKUS HAS NO SPECIFIC PLANS TO SPEAK OF, YOUR CURRENT BOARD AND MANAGEMENT TEAM “HAVE AN EFFECTIVE PLAN IN PLACE” Glass Lewis in its May 10, 2009 report said that the incumbent Board and management have an effective plan in place and noted the long-term performance of the Company’s Pharma business.Glass Lewis recommends that stockholders vote FOR all the Quigley Corporation incumbent nominees. Karkus’ proxy materials DO NOT present any plan or functional strategies for The Quigley Corporation.The best he can offer in his proxy materials is a boilerplate agenda which includes reviewing the Company’s management, structure and corporate governance policies.This so-called “strategic plan” reflects no knowledge or insight of the Company’s business model, products, operations, markets or long-term strategies/objectives. On the other hand, your incumbent Board and management know the Company, have an effective plan, and are on track with goals and objectives.We are constantly evaluating new opportunities and strategies always with the focus of enhancing stockholder value. MANAGEMENT’S STRATEGIC PLAN HAS BEEN CAREFULLY DEVELOPED AND EXECUTED – AND IT’S WORKING! The Quigley Corporation, under the guidance of the incumbent Board and management, has a carefully developed long term strategic plan to increase stockholder value by investing a share of the profits from its successful, market leading OTC homeopathic cold remedy (COLD-EEZE®) to self-fund research and development of naturally-derived medicinal compounds for which there is enormous market potential. On April 30, 2009 the Company issued a major announcement regarding noteworthy results from Phase II testing of its QR-333 compound to treat Diabetic Peripheral Neuropathy.Your management team is on track to explore multiple next step options for the compound, which include, among possible avenues, potential partnering and licensure with major pharmaceutical companies.We believe our success will not just be limited to QR-333. The Company has other ethical pharma products in the development pipeline that we are also excited about. INCUMBENT BOARD MEMBERS ARE ALSO INVESTORS AND THEIR INTERESTS ARE ALIGNED WITH FELLOW STOCKHOLDERS Guy Quigley personally owns more than 2.5 million shares, or approximately 20% of the common stock of the Company, and Chuck Phillips personally owns more than 1 million shares, or approximately 7.8% of the common stock of the Company.Unlike Karkus, who has engaged in an opportunistic pattern of buying and selling shares of your Company over the past several years, at no point in time has either Mr. Quigley or Mr.
